

115 HR 3839 IH: Today’s American Dream Act
U.S. House of Representatives
2017-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3839IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2017Ms. Kelly of Illinois (for herself, Mr. Pocan, Mr. Evans, Ms. Lee, Ms. Slaughter, Mr. Swalwell of California, Mr. Hastings, Mr. Butterfield, Mr. Cartwright, Ms. Norton, Mrs. Lawrence, Ms. Moore, Mr. Richmond, Mr. Khanna, Mr. Scott of Virginia, Ms. Clarke of New York, Mr. Cleaver, Mr. Meeks, Mr. Thompson of Mississippi, Mr. Veasey, Ms. Sewell of Alabama, Ms. Michelle Lujan Grisham of New Mexico, Mr. Ryan of Ohio, Ms. Kuster of New Hampshire, Mr. Gutiérrez, Mr. Tonko, Ms. Adams, Ms. Plaskett, Mr. Welch, and Ms. Esty of Connecticut) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Education and the Workforce, Agriculture, Financial Services, Small Business, Energy and Commerce, the Judiciary, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo address slow economic growth and spur investment and development in underserved communities
			 across America.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Today’s American Dream Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Workforce Investment
					Sec. 101. Job skills training for older individuals.
					Sec. 102. Extension of work opportunity tax credit for certain targeted groups.
					Sec. 103. Youth and summer jobs.
					Sec. 104. YouthBuild program.
					Sec. 105. Tax credit for providing programs for students that promote economic and financial
			 literacy.
					Sec. 106. Teacher recruiting.
					Sec. 107. Recidivism reduction working group.
					Sec. 108. Commendable release program.
					Sec. 109. Increase in Work Opportunity Tax Credit for hiring qualified ex-felons.
					Sec. 110. Extension of work opportunity tax credit for certain targeted groups.
					Sec. 111. Entrepreneurship apprenticeships.
					Sec. 112. Expansion of eligible programs.
					Title II—Community Investment
					Subtitle A—Housing
					Sec. 201. Housing and commercial development.
					Subtitle B—Retail Redlining and Food Deserts
					Sec. 221. Economic growth, retention, and recruitment of commercial investment in economically
			 underserved communities.
					Sec. 222. Producer discretion to plant additional fruits and vegetables on base acres to alleviate
			 food deserts without a resulting reduction in payment acres.
					Subtitle C—Digital infrastructure
					Sec. 231. GAO report on Federal efforts to expand broadband service.
					Subtitle D—Direct lending
					Sec. 241. Direct loans to small business concerns.
					Title III—New Economy and Innovation Investment
					Sec. 301. Commission on Innovation.
					Sec. 302. Pilot program to fund local incubators.
					Sec. 303. Extension and improvement of new markets tax credit.
					Sec. 304. Race to the Shop.
					Title IV—Expanded Access to Care 
					Sec. 401. Study on the uninsured.
					Sec. 402. Volunteer dental projects and action for dental health program.
					Sec. 403. Critical access hospital improvements.
					Sec. 404. Community health center collaborative access expansion.
				
			IWorkforce Investment
			101.Job skills training for older individuals
 (a)Targeted pilot programThe Secretary of Labor shall establish a pilot program pursuant to section 169(b) of the Workforce Investment and Opportunity Act (29 U.S.C. 3224(b)) to provide grants to entities eligible under such section to provide job skills training to and specific for older individuals, particularly in the areas of computer literacy, advanced computer operations, and resume writing.
 (b)DefinitionFor purposes of the program established under subsection (a), the term older individual means an individual who is older than 45 years of age. 102.Extension of work opportunity tax credit for certain targeted groups (a)In generalSubparagraph (B) of section 51(c)(4) of the Internal Revenue Code of 1986 is amended by inserting (December 31, 2024, in the case of any member of a targeted group described in subparagraph (B), (C), (E), (F), or (G)) before the period at the end.
 (b)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after December 31, 2019.
				103.Youth and summer jobs
				(a)Intern wage credit
 (1)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
						
							45S.Intern wage credit
 (a)In generalFor purposes of section 38, in the case of an eligible small business employer, the intern wage credit for any taxable year is an amount equal to 10 percent of the wages paid by the taxpayer during such taxable year to qualified interns for whom an election is in effect under this section.
								(b)Limitations
 (1)CreditThe credit allowed under subsection (a) with respect to any taxpayer for any taxable year shall not exceed an amount equal to the excess (if any) of—
 (A)$3,000, over (B)the credit allowed under subsection (a) with respect to such taxpayer for all preceding taxable years.
 (2)InternsAn election may not be made under this section with respect to more than 5 qualified interns for any taxable year.
 (c)Definitions and special rulesFor purposes of this section— (1)Eligible small employerThe term eligible small employer means any person which employed not more than 500 employees during the preceding taxable year. Rules similar to the rules of section 448(c)(3) shall apply.
 (2)Eligible wagesThe term eligible wages means any remuneration paid by the taxpayer to an individual for services rendered as an employee. (3)Qualified internThe term qualified intern means any individual who, during the period for which wages are taken into account under subsection (a), is—
 (A)enrolled at an eligible educational institution (as defined in section 25A(f)(2)), (B)seeking a degree at such institution in a field of study closely related to the work performed for the taxpayer, and
 (C)supervised and evaluated by the taxpayer. (4)Controlled groupAll persons treated as a single employer under subsection (a) or (b) of section 52 shall be treated as a single employer for purposes of this section.
 (5)Related individuals ineligibleRules similar to the rules of section 51(i)(1) shall apply for purposes of this section.. (2)Conforming amendments (A)Section 38(b) of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:
							
 (37)the intern wage credit under section 45S(a).. (B)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
							
								
									Sec. 45S. Intern wage credit..
 (3)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after the date of the enactment of this Act.
 104.YouthBuild programSection 171 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226) is amended by adding at the end the following:
				
 (j)Carry-Over authorityAny amounts granted to an entity under this section for a fiscal year may, at the discretion of the entity, remain available for expenditure during the succeeding fiscal year to carry out programs under this section..
			105.Tax credit for providing programs for students that promote economic and financial literacy
 (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business-related credits), as amended by this Act, is amended by adding at the end the following new section:
					
						45T.Excellence in economic education
 (a)General ruleIn the case of an eligible for profit organization, for purposes of section 38, the excellence in economic education credit determined under this section for a taxable year is 50 percent of the amount paid or incurred during the taxable year to carry out the purposes specified in section 5533(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267b(b)) (as such section was in effect on the day before the date of enactment of the Every Student Succeeds Act) pursuant to a qualified program.
							(b)Limitation on number of credit recipients
 (1)In generalThe excellence in economic education credit determined under this section for a taxable year may be allowed to not more than 20 for profit organizations in accordance with paragraph (2).
								(2)Credit award by Secretary
 (A)In generalThe Secretary (in consultation with the Secretary of Education) shall determine which for profit organizations are allowed the credit under this section for a taxable year in such manner as the Secretary determines appropriate.
 (B)Majority of recipients must be MWOSBs, owned by veterans, or meet asset testIn carrying out subparagraph (A), the majority of the taxpayers allowed a credit under paragraph (1) for a taxable year shall be entities that are—
 (i)either— (I)a socially and economically disadvantaged small business concern (as defined in section 8(a)(4)(A) of the Small Business Act (15 U.S.C. 637(a)(4)(A))),
 (II)a small business concern owned and controlled by women (as defined under section 3(n) of such Act (15 U.S.C. 632(n))), or
 (III)a small business concern (as used in section 3 of such Act (15 U.S.C. 632)) that is at least 51 percent owned by veterans (as defined in section 101(2) of title 38, United States Code), or
 (ii)on the first day of the taxable year do not have more than $60,000,000,000 in assets. (C)PriorityIn making determinations under this paragraph, the Secretary shall give priority to taxpayers that have qualified programs which serve either urban or rural underserved areas (determined on the basis of the most recent United States census data available).
									(c)Limitations relating to expenditures
 (1)Direct activityTwenty-five percent of the amount allowed as a credit under subsection (a) shall be for amounts paid or incurred for direct activities as defined in section 5533(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267b(b)(1))(as in effect on the day before the date of enactment of the Every Student Succeeds Act).
 (2)SubgrantsSeventy-five percent of the amount allowed as a credit under subsection (a) shall be for amounts paid or incurred for subgrants (as defined in section 5533(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267b(b)(1)), as in effect on the day before the date of enactment of the Every Student Succeeds Act), determined by treating amounts so paid or incurred as funds made available through a grant.
 (d)Definitions and special rulesFor purposes of this section— (1)Qualified programThe term qualified program means a program in writing under which an eligible for profit organization awards one or more grants for the purpose of carrying out the objectives of promoting economic and financial literacy, as specified in section 5532 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267a), that meet the requirements of section 5533 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267b), as such sections are in effect on the day before the date of enactment of the Every Student Succeeds Act.
 (2)Eligible for profit organizationThe term eligible for profit organization means with respect to a taxable year, an organization that— (A)has a qualified program in effect for the taxable year, and
 (B)has been determined by the Secretary under subsection (b)(2) to be an organization to whom the credit is allowed for the taxable year.
 (3)Determination of assetsFor purposes of paragraph (2)(B), in determining assets, the Secretary shall use the same method used by the Board of Governors of the Federal Reserve System to determine a bank holding company’s consolidated assets under section 165 of the Financial Stability Act of 2010 (12 U.S.C. 5365).
 (4)Election not to claim creditThis section shall not apply to a taxpayer for any taxable year if such taxpayer elects to have this section not apply for such taxable year.
 (5)Coordination with other deductions or creditsThe amount of any deduction or credit otherwise allowable under this chapter for any amount taken into account for purposes of subsection (a) shall be reduced by the credit allowed by this section.
 (e)RegulationsThe Secretary shall issue such regulations or other guidance as may be necessary or appropriate to carry out this section..
 (b)Credit made part of general business creditSubsection (b) of section 38 of such Code, as amended by this Act, is amended by striking plus at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , plus, and by adding at the end the following new paragraph:  (38)the excellence in economic education credit determined under section 45T(a)..
 (c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
					
						
							Sec. 45T. Excellence in economic education.
						.
				(d)Report
 (1)In generalThe Secretary of the Treasury (or the Secretary’s delegate) shall submit a report on— (A)whether the credit for excellence in economic education (as enacted by subsection (a) of this section) has resulted in increased investment in financial literacy programs; and
 (B)recommendations (if any) for improving such credit to make it more effective. (2)Submission to CongressNot later than 5 years after the date of the enactment of this Act, the Secretary of the Treasury (or the Secretary’s delegate) shall submit the report required by paragraph (1) to the Secretary of Education, the Committee on Education and Workforce, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives and the Committee on Health, Education, Labor, and Pensions, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Finance of the Senate.
 (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
				106.Teacher recruiting
 (a)PurposeIt is the purpose of this section to encourage individuals educated in science, technology, engineering, and mathematics to enter and continue in the teaching profession, with the goal of attracting 10,000 of America’s brightest students to the teaching profession over the next 5 years.
 (b)ScholarshipsTitle II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended— (1)by redesignating part C as part E;
 (2)by redesignating section 261 as section 281; and (3)by inserting after part B the following new part:
						
							CSTEM Teacher Scholarships
 261.Program establishedThe Secretary shall award scholarships, on a competitive basis and in accordance with this part, to students who are enrolled in studies leading to bachelor’s degrees, with concurrent certification as kindergarten, elementary, and secondary school teachers, in science, technology, engineering, and mathematics, and who have agreed to perform qualified service.
								262.Selection of recipients
 (a)Selection criteriaThe Secretary shall develop selection criteria that the Secretary will use to award scholarships, and to renew those awards, based on established measurements of merit available to secondary students who wish to pursue degrees in science, technology, engineering, and mathematics.
 (b)ApplicationsAny student desiring to receive a scholarship under this part shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (c)Duration of Scholarships; RenewalScholarships shall be awarded for only one academic year of study at a time, and shall be renewable on an annual basis for the established length of the recipient’s academic program, not to exceed 6 academic years. The Secretary shall condition the renewal of scholarships on measures of academic progress and achievement.
									263.Qualified service requirement
 (a)Qualified service agreementAny student who receives a scholarship under this part shall enter into an agreement with the Secretary to complete no less than 5 academic years of qualified service during a 7-year period, to begin no later than 12 months following the completion of a bachelor’s degree in science, technology, engineering, or mathematics.
 (b)Requirement enforcedThe Secretary shall establish such requirements as the Secretary finds necessary to ensure that recipients of scholarships under this subsection who complete bachelor’s degrees in science, technology, engineering, and mathematics, with teacher certification, subsequently perform 5 academic years of qualified service during a 7-year period, or repay the portion of the scholarship received for which the recipient did not perform the required qualified service, as determined by the Secretary. The Secretary shall use any such repayments to carry out additional activities under this part.
 (c)DefinitionFor the purpose of this section, the term qualified service means full-time employment at a public or private kindergarten, elementary school, or secondary school as a teacher of a course in a science, technology, engineering, or mathematics field.
									264.Awards
 (a)Scholarship awardThe Secretary shall provide each recipient with a scholarship in the amount of up to $20,000 to pay for the cost of attendance of the student for each academic year the student is eligible to receive the scholarship. The Secretary shall transfer such funds to the institution of higher education at which the recipient is enrolled.
									(b)Bonus award
 (1)Option for bonus awardAny student who receives a scholarship under this part may elect to enter into a bonus agreement with the Secretary, in accordance with this subsection, for any academic year during which the student receives a scholarship under this part.
 (2)Bonus agreementA bonus agreement under paragraph (1) shall provide that— (A)the student shall perform one academic year of the qualified service agreed to under section 263(a) in a high-need local educational agency, as defined in section 200; and
 (B)the Secretary shall provide $10,000, in addition to the amount the student receives under subsection (a), for each academic year in which the student enters into such bonus agreement. (3)Service requirement enforcedThe Secretary shall establish such requirements as the Secretary finds necessary to ensure that recipients of bonuses under this subsection fulfill the qualified service requirement in a high-need local educational agency, as defined in section 200, for a period of time equivalent to the period for which the recipient receives the bonus, or repays the portion of the bonus received for which the recipient did not perform the required qualified service in a high-need local educational agency, as determined by the Secretary. The Secretary shall use any such repayments to carry out additional activities under this subsection.
 (c)Maximum awardThe maximum award any student may receive under this section for an academic year shall be the student’s cost of attendance minus any grant aid such student receives from sources other than this section.
 265.RegulationsThe Secretary is authorized to issue such regulations as may be necessary to carry out the provisions of this part..
 (c)Institutional grants for Integrated Degree ProgramsTitle II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is further amended by inserting after part C, as added by subsection (b) of this section, the following new part:
					
						DIntegrated Degree Programs
							271.Program authorized
 (a)In generalThe Secretary is authorized to award grants to institutions of higher education, on a competitive basis, in order to pay for the Federal share of the cost of projects to establish, strengthen, and operate 4-year undergraduate degree programs through which students may concurrently—
 (1)earn a bachelor’s degree in science, technology, engineering, or mathematics; and (2)be certified to teach kindergarten, elementary, or secondary school.
 (b)Grant amount; Award periodThe Secretary may award grants to no more than 50 institutions of higher education each fiscal year, and a grant to an institution for a fiscal year shall not exceed $1,000,000. Grants shall be awarded for only one fiscal year at a time, and shall be renewable on an annual basis for up to 5 years.
								272.Selection of grant recipients
 (a)CriteriaThe Secretary shall set criteria to evaluate the applications for grants under this part and the projects proposed to establish, strengthen, and operate 4-year integrated undergraduate degree programs.
 (b)Equitable distribution of grantsTo the extent practicable and consistent with the criteria under subsection (a), the Secretary shall make grants under this part in such manner as to achieve an equitable distribution of the grant funds throughout the United States, considering geographic distribution, rural and urban areas, and range and type of institutions.
 273.Application requirementsIn order to receive a grant under this part, an institution of higher education shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall include the following:
 (1)A description of the proposed project. (2)A demonstration of—
 (A)the commitment, including the financial commitment, of the institution for the proposed project; and
 (B)the active support of the leadership of the institution for the proposed project. (3)A description of how the proposed project will be continued after Federal funds are no longer awarded under this part for the project.
 (4)A plan for the evaluation of the project, which shall include benchmarks to monitor progress toward specific project objectives.
 274.Matching requirementEach institution of higher education receiving a grant under this part shall provide, from non-Federal sources, an amount equal to the amount of the grant (in cash or in-kind) to carry out the project supported by the grant.
 275.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $50,000,000 for each of the fiscal years 2018 through 2023..
				107.Recidivism reduction working group
 (a)EstablishmentThere is established a working group, which shall consist of representatives of the heads of the Department of Justice, the Department of Labor, the Department of Housing and Urban Development, and the Department of Education. The working group shall identify and analyze practices to reduce recidivism. The Attorney General shall chair the group, which shall meet once each month for the first 3 months after the date of its establishment, and once every 3 months thereafter.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, and 5 years thereafter, the working group established under subsection (a) shall submit to Congress and to the President a report which describes the recommendations of the working group for reducing recidivism.
 (c)Authorization of appropriationsThere is authorized to be appropriated $1,000,000 to the working group for each of fiscal years 2018 through 2022 to carry out this subsection.
				108.Commendable release program
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Attorney General, in consultation with the heads of the appropriate agencies, shall establish a program under which an individual who was convicted of a Federal offense which is classified as a felony, and who has successfully completed his or her sentence, may apply to receive benefits under the programs described in subsection (b). Any individual who has been convicted of a felony for which the maximum sentence is ten or more years of imprisonment, any crime of violence (as such term is defined in section 16 of title 18, United States Code), or any crime of reckless driving or of driving while intoxicated or under the influence of alcohol or of prohibited substances if such crime involves personal injury to another.
 (b)Programs describedThe programs described in this subsection are the following: (1)TANFAssistance under a State program funded under part A of title IV of the Social Security Act.
 (2)SNAPThe supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).
 (3)HousingAny program of the Department of Housing and Urban Development or the Department of Agriculture providing housing or assistance for housing, including any program for dwelling units, rental assistance, grants, loans, subsidies, mortgage insurance, guarantees, or other financial assistance.
					109.Increase in Work Opportunity Tax Credit for hiring qualified ex-felons
 (a)In generalSection 51(b)(3) of the Internal Revenue Code of 1986 is amended by inserting or any individual who is a qualified ex-felon after subsection (d)(3)(A)(ii)(I). (b)Effective dateThe amendment made by subsection (a) shall apply to individuals who begin work for the employer after the date of the enactment of this Act, in taxable years ending after such date.
				110.Extension of work opportunity tax credit for certain targeted groups
 (a)In generalSection 51(c)(4) of the Internal Revenue Code of 1986 is amended by inserting (December 31, 2024, in the case of any member of a targeted group described in subparagraph (C), (E), (F), or (G) of subsection (d)(1)) before the period at the end.
 (b)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after December 31, 2019.
 111.Entrepreneurship apprenticeshipsThe Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), is amended by adding the end the following:  5.Authorization of appropriationsThere are authorized to be appropriated $90,000 for each of fiscal years 2018, 2019, 2020, and 2021..
 112.Expansion of eligible programsThe Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended— (1)in section 481(b), by adding at the end the following:
					
						(5)
 (A)For purposes of parts D and E, the term eligible program includes a program of not less than 250 clock hours of instruction, offered during a minimum of 5 weeks of instruction that leads an industry-recognized credential.
 (B)In this paragraph, the term industry-recognized credential means an industry-recognized credential that— (i)is demonstrated to be of high quality by the institution offering the program in the program participation agreement under section 487;
 (ii)meets the current, as of the date of the determination, or projected needs of a local or regional workforce for recruitment, screening, hiring, retention, or advancement purposes—
 (I)as determined by the State in which the program is located, in consultation with business entities; or
 (II)as demonstrated by the institution offering the program leading to the credential; and (iii)is, where applicable, endorsed by a nationally recognized trade association or organization representing a significant part of the industry or sector.; and
 (2)in section 487(a), by adding at the end the following:  (30)In the case of an institution that offers a program of not less than 250 clock hours of instruction, offered during a minimum of 5 weeks of instruction that leads an industry-recognized credential, as provided under section 481(b)(5), the institution will demonstrate to the Secretary that the industry-recognized credential is of high quality..
				IICommunity Investment
			AHousing
				201.Housing and commercial development
					(a)First-Time homebuyer tax credit for economically distressed communities
 (1)In generalSection 36 of the Internal Revenue Code of 1986 is amended to read as follows:  36.First-time homebuyer tax credit for economically distressed communities (a)In generalIn the case of an individual who is a first-time homebuyer of a principal residence in an economically distressed community during a taxable year, there shall be allowed as a credit against the tax imposed by this subtitle for such taxable year an amount equal to 10 percent of the purchase price of the residence.
									(b)Limitations
										(1)Dollar limitation
 (A)In generalExcept as otherwise provided in this paragraph, the credit allowed under subsection (a) shall not exceed $8,000.
 (B)Married individuals filing separatelyIn the case of a married individual filing a separate return, subparagraph (A) shall be applied by substituting $4,000 for $8,000.
 (C)Other individualsIf two or more individuals who are not married purchase a principal residence, the amount of the credit allowed under subsection (a) shall be allocated among such individuals in such manner as the Secretary may prescribe, except that the total amount of the credits allowed to all such individuals shall not exceed $8,000.
 (D)Special rule for long-time residents of same principal residenceIn the case of a taxpayer to whom a credit under subsection (a) is allowed by reason of subsection (c)(7), subparagraphs (A), (B), and (C) shall be applied by substituting $6,500 for $8,000 and $3,250 for $4,000.
											(2)Limitation based on modified adjusted gross income
 (A)In generalThe amount allowable as a credit under subsection (a) (determined without regard to this paragraph) for the taxable year shall be reduced (but not below zero) by the amount which bears the same ratio to the amount which is so allowable as—
 (i)the excess (if any) of— (I)the taxpayer’s modified adjusted gross income for such taxable year, over
 (II)$125,000 ($225,000 in the case of a joint return), bears to (ii)$20,000.
 (B)Modified adjusted gross incomeFor purposes of subparagraph (A), the term modified adjusted gross income means the adjusted gross income of the taxpayer for the taxable year increased by any amount excluded from gross income under section 911, 931, or 933.
 (3)Limitation based on purchase priceNo credit shall be allowed under subsection (a) for the purchase of any residence if the purchase price of such residence exceeds $800,000.
 (4)Age limitationNo credit shall be allowed under subsection (a) with respect to the purchase of any residence unless the taxpayer has attained age 18 as of the date of such purchase. In the case of any taxpayer who is married (within the meaning of section 7703), the taxpayer shall be treated as meeting the age requirement of the preceding sentence if the taxpayer or the taxpayer's spouse meets such age requirement.
 (c)DefinitionsFor purposes of this section— (1)First-time homebuyerThe term first-time homebuyer means any individual if such individual (and if married, such individual’s spouse) had no present ownership interest in a principal residence during the 3-year period ending on the date of the purchase of the principal residence to which this section applies.
 (2)Principal residenceThe term principal residence has the same meaning as when used in section 121. (3)Economically distressed community (A)In generalThe term economically distressed community means any area identified as an economically distressed community for purposes of this section by the Secretary of Housing and Urban Development.
 (B)Factors to be taken into accountFor purposes of identifying areas as economically distressed communities for purposes of this section, the Secretary of Housing and Urban Development shall take into account the following:
 (i)Percent of the population in such area which has attained age 25 and is without a high school degree.
 (ii)Percent of habitable housing in such area that is unoccupied, excluding properties that are for seasonal, recreational, or occasional use.
 (iii)Percent of the population in such area which has attained age 16 and is not currently employed. (iv)Percent of population in such area which is living under the poverty line.
 (v)Ratio of such area’s median income to the median income of the State in which such area is located. (vi)Percent change in the number of employed individuals in such area in 2013 compared to 2010.
 (vii)Percent change in the number of business establishments in such areas in 2013 compared to 2010. (viii)Such other factors as such Secretary determines appropriate.
												(4)Purchase
 (A)In generalThe term purchase means any acquisition, but only if— (i)the property is not acquired from a person related to the person acquiring such property (or, if married, such individual’s spouse), and
 (ii)the basis of the property in the hands of the person acquiring such property is not determined— (I)in whole or in part by reference to the adjusted basis of such property in the hands of the person from whom acquired, or
 (II)under section 1014(a) (relating to property acquired from a decedent). (B)ConstructionA residence which is constructed by the taxpayer shall be treated as purchased by the taxpayer on the date the taxpayer first occupies such residence.
 (5)Purchase priceThe term purchase price means the adjusted basis of the principal residence on the date such residence is purchased. (6)Related personsA person shall be treated as related to another person if the relationship between such persons would result in the disallowance of losses under section 267 or 707(b) (but, in applying section 267(b) and (c) for purposes of this section, paragraph (4) of section 267(c) shall be treated as providing that the family of an individual shall include only his spouse, ancestors, and lineal descendants).
 (7)Exception for long-time residents of same principal residenceIn the case of an individual (and, if married, such individual's spouse) who has owned and used the same residence as such individual’s principal residence for any 5-consecutive-year period during the 8-year period ending on the date of the purchase of a subsequent principal residence, such individual shall be treated as a first-time homebuyer for purposes of this section with respect to the purchase of such subsequent residence.
 (d)ExceptionsNo credit under subsection (a) shall be allowed to any taxpayer for any taxable year with respect to the purchase of a residence if—
 (1)the taxpayer is a nonresident alien, (2)the taxpayer disposes of such residence (or such residence ceases to be the principal residence of the taxpayer (and, if married, the taxpayer's spouse)) before the close of such taxable year,
 (3)a deduction under section 151 with respect to such taxpayer is allowable to another taxpayer for such taxable year, or
 (4)the taxpayer fails to attach to the return of tax for such taxable year a properly executed copy of the settlement statement used to complete such purchase.
 (e)ReportingIf the Secretary requires information reporting under section 6045 by a person described in subsection (e)(2) thereof to verify the eligibility of taxpayers for the credit allowable by this section, the exception provided by section 6045(e) shall not apply.
									(f)Recapture of credit
 (1)In generalIf a taxpayer disposes of the principal residence with respect to which a credit was allowed under subsection (a) (or such residence ceases to be the principal residence of the taxpayer (and, if married, the taxpayer’s spouse)) before the end of the 5-year period beginning on the date of the purchase of such residence by the taxpayer, the tax imposed by this chapter for the taxable year of such disposition or cessation shall be increased by the amount of the credit so allowed.
 (2)Limitation based on gainIn the case of the sale of the principal residence to a person who is not related to the taxpayer, the increase in tax determined under paragraph (1) shall not exceed the amount of gain (if any) on such sale. Solely for purposes of the preceding sentence, the adjusted basis of such residence shall be reduced by the amount of the credit allowed under subsection (a).
										(3)Exceptions
 (A)Death of taxpayerParagraph (1) shall not apply to any taxable year ending after the date of the taxpayer’s death. (B)Involuntary conversionParagraph (a) shall not apply in the case of a residence which is compulsorily or involuntarily converted (within the meaning of section 1033(a)) if the taxpayer acquires a new principal residence during the 2-year period beginning on the date of the disposition or cessation referred to in paragraph (1). Paragraph (1) shall apply to such new principal residence during the 5-year period referred to therein in the same manner as if such new principal residence were the converted residence.
 (C)Transfers between spouses or incident to divorceIn the case of a transfer of a residence to which section 1041(a) applies— (i)paragraph (1) shall not apply to such transfer, and
 (ii)in the case of taxable years ending after such transfer, paragraph (1) shall apply to the transferee in the same manner as if such transferee were the transferor (and shall not apply to the transferor).
 (4)Joint returnsIn the case of a credit allowed under subsection (a) with respect to a joint return, half of such credit shall be treated as having been allowed to each individual filing such return for purposes of this subsection.
 (5)Return requirementIf the tax imposed by this chapter for the taxable year is increased under this subsection, the taxpayer shall, notwithstanding section 6012, be required to file a return with respect to the taxes imposed under this subtitle.
 (g)Application of sectionThis section shall only apply to a principal residence purchased by the taxpayer after December 31, 2017, and before January 1, 2020..
 (2)Clerical amendmentThe table of sections for subpart C of part IV of subchapter A of chapter 1 of such Code is amended by striking the item relating to section 36 and inserting the following new item:
							
								
									Sec. 36. First-time homebuyer tax credit for economically distressed communities.
								.
 (3)Effective dateThe amendments made by this section shall apply to principal residences purchased after December 31, 2017.
						(b)Use of hardest hit fund amounts for commercial demolition
 (1)AuthorityNotwithstanding any provision of title I of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.), any regulation, guidance, order, or other directive of the Secretary of the Treasury, or any agreement (or amendment thereto) entered into under the Hardest Hit Fund program of the Secretary under such title I, to the extent that any amounts of assistance that have been, or are, allocated for or provided to a State or State agency through the Hardest Hit Fund program may be used for demolishing and greening vacant and abandoned blighted residential properties and related expenses, such amounts may also be used for demolishing and greening vacant and abandoned blighted commercial properties and related expenses.
 (2)ReportNot later than the expiration of the 2-year period beginning on the date of the enactment of this Act, the Secretary of the Treasury shall submit a report to the Congress regarding the impacts of using assistance provided under the Hardest Hit Fund program pursuant to the authority provided under paragraph (1) and the effectiveness of such use.
						BRetail Redlining and Food Deserts
				221.Economic growth, retention, and recruitment of commercial investment in economically underserved
 communitiesThe Small Business Investment Act of 1958 (15 U.S.C. 661 et seq.) is amended by adding at the end the following new title:
					
						VIIIECONOMIC GROWTH, RETENTION, AND RECRUITMENT OF COMMERCIAL INVESTMENT IN ECONOMICALLY UNDERSERVED
			 COMMUNITIES
 811.PurposeThe purpose of this title is to assist with the economic growth of economically underserved communities that have potential for strong Class 1 commercial investment, but that continue to have a difficult time recruiting Class 1 commercial investment.
							812.Grant program
 (a)AuthorizationFrom amounts appropriated under section 814, the Administrator shall make grants on a competitive basis to an eligible community for—
 (1)the creation of a grant program or revolving loan fund program (or both) that helps develop financing packages for Class 1 commercial investment in the community;
 (2)lowering real estate property tax rates in the community; (3)conducting community-wide market analysis to help recruit and retain Class 1 commercial investment;
 (4)creating employment training programs for Class 1 business customer service, sales, and managerial positions in the community;
 (5)retail marketing strategies to solicit new Class 1 commercial investment starts in the community; (6)program allowances for activities to promote Class 1 commercial investment in the community, such as the publication of marketing materials, development of economic development web pages, and educational outreach activities with retail trade associations; and
 (7)hiring business recruitment specialists to operate in the community. (b)EligibilityThe Administrator may only make a grant under subsection (a) to a community whose demographics include—
 (1)a median per capita income no higher than $35,000; and (2)an identified lack of Class 1 commercial investment.
 (c)ApplicationA community seeking a grant under subsection (a) shall submit an application at such time, in such form, and containing such information and assurances as the Administrator may require, except that the application shall include—
 (1)a description of how the community, through the activities the community proposes to carry out with the grant funds will recruit, retain and grow its economy through Class 1 commercial investment; and
 (2)a description of the difficulty the community has faced recruiting, retaining and growing its economy through Class 1 commercial investment.
									(d)Matching funds
 (1)In generalThe Administrator may not make a grant to a community under subsection (a) unless the community agrees that, with respect to the costs to be incurred by the community in carrying out the activities for which the grant is awarded, the community will make available non-Federal contributions in an amount equal to not less than 10 percent of the Federal funds provided under the grant.
 (2)Satisfying matching requirementsThe non-Federal contributions required under paragraph (1) may be— (A)in cash or in-kind, including services, fairly evaluated; and
 (B)from— (i)any private source;
 (ii)State or local governmental entity; or (iii)nonprofit source.
 (3)WaiverThe Administrator may waive or reduce the non-Federal contribution required by paragraph (1) if the community involved demonstrates that the community cannot meet the contribution requirement due to financial hardship.
 (e)LimitationsAmounts appropriated pursuant to the authorization of appropriations in section 814 for a fiscal year shall be allocated as follows:
 (1)No more than 5 percent of such funds shall go to administrative costs; (2)70 percent of such funds shall go toward activities described in paragraphs (1) through (4) of subsection (a), after taking into account administrative costs under subparagraph (A); and
 (3)30 percent of such funds shall go toward activities described in paragraphs (5) through (7) of subsection (a), after taking into account administrative costs under subparagraph (A).
 813.DefinitionsIn this title: (1)CommunityThe term community means a governance structure that includes county, parish, city, village, township, district or borough.
 (2)Class 1 commercial investmentThe term Class 1 commercial investment means retail grocery chains, food service retailers, restaurants and franchises, retail stores, cafes, shopping malls, and other shops.
 (3)economically underserved communityThe term economically underserved community means an area suffering from low income and resultant low purchasing power, limiting its ability to generate sufficient goods and services to be used in exchange with other areas to meet current consumption needs.
 814.Authorization of appropriationsThere is authorized to be appropriated to the Administrator to make grants under section 812(a) $40,000,000 for each of fiscal years 2018 through 2024..
				222.Producer discretion to plant additional fruits and vegetables on base acres to alleviate food
 deserts without a resulting reduction in payment acresSection 1114(e) of the Agricultural Act of 2014 (7 U.S.C. 9014(e)) is amended by adding at the end the following new paragraph:
					
						(5)Producer discretion to plant additional fruits and vegetables to alleviate food deserts
 (A)Additional planting authority; purposeThe percentages specified in paragraphs (2) and (3) are increased by an additional five percent of base acres, to 20 percent and 40 percent respectively, if the crops referred to in paragraph (1) grown on the additional base acres are grown solely for sale or donation, directly or indirectly by the producer and with or without processing, in a food desert.
 (B)Food desert definedIn this paragraph, the term food desert means a census tract that, as determined by the Secretary— (i)has a poverty rate of 20 percent or greater; and
 (ii)provides difficult access to a retail outlet that provides a wide-variety of fruits and vegetables..  CDigital infrastructure 231.GAO report on Federal efforts to expand broadband service (a)In generalNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the efficiency and effectiveness of efforts by Federal agencies to expand access to broadband service, including through the programs described in subsection (c).
 (b)Included mattersThe report required by subsection (a) shall include— (1)for each program covered by the report and over a period of time for such program considered appropriate by the Comptroller General, an analysis of the number of subscribers that have gained access, through or as a result of such program, to broadband service that has the capacity to transmit data to enable subscribers to originate and receive high-quality voice, data, graphics, and video; and
 (2)an analysis of implementation by Federal agencies of the recommendations of the Broadband Opportunity Council, established by the Presidential Memorandum entitled Expanding Broadband Deployment and Adoption by Addressing Regulatory Barriers and Encouraging Investment and Training and dated March 23, 2015.
 (c)Included programsThe programs described in this subsection are the following: (1)Federal universal service support mechanisms established under section 254 of the Communications Act of 1934 (47 U.S.C. 254).
 (2)The Broadband Technology Opportunities Program established under section 6001 of the American Recovery and Reinvestment Act of 2009 (47 U.S.C. 1305).
 (3)Rural broadband loans under section 601 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb). (4)Telecommunications infrastructure loans under section 201 of the Rural Electrification Act of 1936 (7 U.S.C. 922).
 (5)Community Connect grants under the last proviso under the heading Distance Learning, Telemedicine, and Broadband Program in title III of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2004.
 (6)Distance Learning and Telemedicine grants under chapter 1 of subtitle D of title XXIII of the Food, Agriculture, Conservation, and Trade Act of 1990.
 (d)Federal agency definedIn this section, the term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code. DDirect lending 241.Direct loans to small business concerns (a)In generalFrom amounts appropriated pursuant to subsection (e), the Administrator of the Small Business Administration shall establish a program to make direct loans to small business concerns (as defined under section 3 of the Small Business Act (15 U.S.C. 632)).
 (b)AmountLoans made under this section shall be in an amount not greater than the lesser of— (1)5 percent of the annual revenue of the small business concern requesting the loan; or
 (2)$250,000. (c)Interest rateThe interest rate on a loan made under this section shall be equal to the discount window primary credit interest rate most recently published on the Federal Reserve Statistical Release on selected interest rates (daily or weekly), commonly referred to as the H.15 release.
 (d)ReportThe Administrator of the Small Business Administration shall submit a report to Congress on the implementation and results of the program established under this section.
 (e)Authorization of appropriationsThere are authorized to be appropriated $25,000,000 for each of fiscal years 2018 to 2022. IIINew Economy and Innovation Investment 301.Commission on Innovation (a)Composition of CommissionThere is established in the Office of Management and Budget, a commission, to be known as the Commission on Innovation (hereinafter in this section referred to as the commission), which shall be composed of the following members:
 (1)The Director of the Office of Management and Budget, or his or her designee, who shall serve as the chair of the Commission.
 (2)Five individuals from the private sector, to be appointed by the Director of the Office of Management and Budget.
 (3)A representative appointed by the head of each of the following: (A)The National Institute of Standards and Technology.
 (B)The National Science Foundation. (C)The Federal Communications Commission.
 (D)The Department of Commerce. (E)The Department of the Treasury.
 (F)The General Service Administration. (b)Duties of CommissionThe commission shall study new and developing technologies, and shall make recommendations to each Federal agency on how the agency should take into consideration the existence, possible uses, development, and potential effect that such technologies may have on the agency’s carrying out of its statutory duties. The commission shall submit a report to Congress not later than 1 year after the effective date of enactment of this Act and annually thereafter on the activities of the commission during the 12 months immediately preceding the date of the report, including summaries of all recommendations made to agencies.
 (c)Application of Federal Advisory Commission ActThe provisions of the Federal Advisory Committee Act shall apply to the commission. 302.Pilot program to fund local incubators (a)EstablishmentThe Secretary of Commerce shall establish a competitive program to make grants to States and political subdivisions of States to partner with local incubators in order to provide start-ups with workspace and other resources for use in developing their businesses.
 (b)EligibilityThe Secretary may only award a grant under this section to a State or political subdivision of a State that submits an application at such time, in such form, and with such information and assurances as the Secretary may require, including an identification of one or more incubators with which the State or political subdivision will partner in implementing the grant.
				(c)Limitations
 (1)One grant per State or political subdivisionA State or political subdivision of a State may not receive more than one grant under this section. For purposes of the preceding sentence, a grant received by a State shall not be considered to be received by a political subdivision of the State, and a grant received by a political subdivision of a State shall not be considered to be received by the State.
 (2)Amount of grantA grant awarded under this section may not exceed $500,000. (d)Use of funds (1)In generalA State or political subdivision of a State that receives a grant under this section shall use grant funds to partner with one or more incubators located within the territory of such State or political subdivision in order to provide start-ups with workspace and other resources for use in developing their businesses. The partnership may take such form as the Secretary considers appropriate, including one or more subgrants from the State or political subdivision to the incubator or incubators.
 (2)Specific expenses includedGrant funds may be used for any expense incurred in order to provide start-ups with workspace and other resources for use in developing their businesses, including—
 (A)purchase or rental of land; (B)modification of buildings;
 (C)charges for utility services or broad­band service; (D)fees of consultants for the provision of technical or professional assistance;
 (E)costs of promoting the incubator or incubators; and (F)any other such expense that the Secretary considers appropriate.
 (e)Matching requirementA State or political subdivision of a State may not partner with an incubator (or group of incubators) in implementing a grant under this section unless the incubator (or group of incubators) agrees that, with respect to the expenses to be incurred in carrying out activities within the scope of the partnership, the incubator (or group of incubators) will make available from private funds contributions in an amount equal to not less than 50 percent of the amount made available by the State or political subdivision from grant funds under this section.
 (f)Report to CongressNot later than 180 days after the end of fiscal year 2021, the Secretary shall submit to Congress a report on the results achieved by the grant program established under this section. Such report shall include recommendations of the Secretary with respect to extending, expanding, or improving the program.
 (g)DefinitionsIn this section: (1)IncubatorThe term incubator means a private-sector entity that—
 (A)provides start-ups with workspace and other resources (such as utilities, broadband service, and technical or professional assistance) for use in developing their businesses; and
 (B)may charge start-ups a reasonable fee for such resources. (2)SecretaryThe term Secretary means the Secretary of Commerce.
 (3)Start-upThe term start-up means any business entity (including an individual operating an unincorporated business) that, as of the time the entity receives resources from an incubator—
 (A)has been in operation for not more than 5 years; (B)has not more than 5 employees; and
 (C)for the most recently completed fiscal year of the entity (if any) and any preceding fiscal year, has annual gross revenues of less than $150,000.
 (4)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian tribe.
 (h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $5,000,000, of which not more than 5 percent shall be available for the costs of administering the grant program established under this section, for each of the fiscal years 2018 through 2022.
				303.Extension and improvement of new markets tax credit
 (a)ExtensionSection 45D(f)(1) of the Internal Revenue Code of 1986 is amended by adding , and at the end of subparagraph (F), by striking the period at the end of subparagraph (G) and inserting , and, and by adding at the end the following new subparagraph:
					
 (H)$10,000,000,000 for each of calendar years 2020 through 2029.. (b)Degree of distress of targeted community taken into account in making allocations (1)In generalSection 45D(f)(2) of such Code is amended by inserting the following after the first sentence: In making allocations under this paragraph, the Secretary shall take into account the entity’s business strategy, community impact, management capacity, and capitalization strategy, and the degree of distress of the communities served by the entity..
 (2)Conforming amendmentSection 45D(f)(2) of such Code is amended by striking under the preceding sentence and inserting under this paragraph. (c)Increased credit for investments in community development entities serving distressed communitiesSection 45D of such Code is amended by redesignating subsections (h) and (i) as subsections (i) and (j), respectively, and by inserting after subsection (g) the following new subsection:
					
						(h)Increased credit for investments in community development entities serving distressed communities
 (1)In generalIn the case of a qualified equity investment in a qualified distressed community development entity, subsection (a)(2) shall be applied—
 (A)by substituting 6 percent for 5 percent in subparagraph (A), and (B)by substituting 7 percent for 6 percent in subparagraph (B).
 (2)Qualified distressed community development entityFor purposes of this subsection— (A)In generalThe term qualified distressed community development entity means any qualified community development entity if—
 (i)a substantial portion of the services and investment capital provided by such entity is provided with respect to distressed communities, and
 (ii)such entity is certified by the Secretary for purposes of this section as being a qualified distressed community development entity.
 (B)Distressed communityThe term distressed community means any population census tract (or equivalent county division within the meaning of subsection (e)(3)) which would be a low-income community if—
 (i)subsection (e)(1)(A) were applied by substituting 30 percent for 20 percent, and (ii)subsection (e)(1)(B) were applied by substituting 60 percent for 80 percent each place it appears..
				(d)Effective dates
 (1)ExtensionThe amendments made by subsection (a) shall apply to calendar years after 2019. (2)Degree of distress of targeted community taken into account in making allocationsThe amendments made by subsection (b) shall apply to allocations made by the Secretary after the date of the enactment of this Act.
 (3)Increased credit for investments in community development entities serving distressed communitiesThe amendments made by subsection (c) shall apply to qualified equity investments acquired at original issue after the date of the enactment of this Act.
					304.Race to the Shop
 (a)Program authorizedFrom the amounts appropriated under subsection (e), the Secretary of Labor shall award grants, on a competitive basis, to eligible entities to increase and improve skills training for current and prospective workers in highly-skilled industries.
 (b)ApplicationTo receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, which shall include the following:
 (1)A bold economic plan for the eligible entity that builds on the special assets and strengths of the entity in highly-skilled industries, as such assets and strengths are determined by the entity.
 (2)An identification and prioritization of key weaknesses or barriers (such as lack of strong vocational education or skills training system, or absence of customized training for industrial firms and sectors), as determined by the eligible entity, to successfully implementing such plan.
 (3)A description of strategies that will carry out the plan through projects and investments, with deep and sustainable involvement of highly-skilled industries.
 (4)A description of how other Federal and non-Federal funds will be leverage in support of such strategies.
 (5)A description of how the eligible entity will reform the entity’s policies or governance in support of such strategies.
 (c)Use of fundsAn eligible entity that receives a grant under this section shall use such grant to carry out the entity’s bold economic plan described in subsection (b)(1).
 (d)LimitationAn eligible entity may not receive assistance from more than 1 grant awarded under this section for a fiscal year.
 (e)Authorization of appropriationsThere are authorized to be appropriated $25,000,000 for each of fiscal years 2018 through 2022. (f)DefinitionsIn this Act:
 (1)Eligible entityThe term eligible entity means a State or unit of general local government. (2)Highly-skilled industryThe term highly-skilled industry includes the manufacturing industry.
 (3)WIOA termsThe terms State and unit of general local government have the meanings given the terms in section 3 of the Workforce Investment and Opportunity Act (29 U.S.C. 3102).
					IVExpanded Access to Care 
			401.Study on the uninsured
 (a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall— (1)conduct a study, in accordance with the standards under section 3101 of the Public Health Service Act (42 U.S.C. 300kk), on the demographic characteristics of the population of individuals who do not have health insurance coverage;
 (2)include in such study an analysis of the usage by such population of emergency room and urgent care facilities; and
 (3)predict, based on such study, the demographic characteristics of the population of individuals who would remain without health insurance coverage after the end of open enrollment or any special enrollment period.
					(b)Reporting requirements
 (1)In generalNot later than 12 months after the date of the enactment of this Act, the Secretary shall submit to the Congress the results of the study under subsection (a) and the prediction made under subsection (a)(3).
 (2)Reporting of demographic characteristicsThe Secretary shall report the demographic characteristics under paragraphs (1), (2), and (3) of subsection (a) on the basis of racial and ethnic group, and shall stratify the reporting on each racial and ethnic group by other demographic characteristics that can impact access to health insurance coverage, such as sexual orientation, gender identity, primary language, disability status, sex, socioeconomic status, age group, and citizenship and immigration status, in a manner consistent with title I of this Act.
 402.Volunteer dental projects and action for dental health programPart B of title III of the Public Health Service Act is revised by amending section 317M (42 U.S.C. 247b–14) as follows:
 (1)by redesignating subsections (e) and (f) as (g) and (h), respectively; (2)by inserting after subsection (d), the following:
					
						(e)Grants To Support Volunteer Dental Projects
 (1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may award grants to or enter into contracts with eligible entities to obtain portable or mobile dental equipment, and pay for appropriate operational costs, for the provision of free dental services to underserved populations that are delivered in a manner consistent with State licensing laws.
 (2)Eligible entityIn this subsection, the term eligible entity includes a State or local dental association, a State oral health program, a dental education, dental hygiene education, or postdoctoral dental education program accredited by the Commission on Dental Accreditation, and a community-based organization that partners with an academic institution, that—
 (A)is exempt from tax under section 501(c) of the Internal Revenue Code of 1986; and (B)offers a free dental services program for underserved populations.
								(f)Action for Dental Health Program
 (1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may award grants to or enter into contracts with eligible entities to collaborate with State, county, or local public officials and other stakeholders to develop and implement initiatives to accomplish any of the following goals:
 (A)To improve oral health education and dental disease prevention, including community-wide prevention programs, use of dental sealants and fluoride varnish, and increasing oral health literacy.
 (B)To make the health care delivery system providing dental services more accessible and efficient through the development and expansion of outreach programs that will facilitate the establishment of dental homes for children and adults, including the aged, blind, and disabled populations.
 (C)To reduce geographic, language, cultural, and similar barriers in the provision of dental services. (D)To help reduce the use of emergency departments by those who seek dental services more appropriately delivered in a dental primary care setting.
 (E)To facilitate the provision of dental care to nursing home residents who are disproportionately affected by lack of care.
 (2)Eligible entityIn this subsection, the term eligible entity includes a State or local dental association, a State oral health program, or a dental education, dental hygiene, or postdoctoral dental education program accredited by the Commission on Dental Accreditation, and a community-based organization that partners with an academic institution, that—
 (A)is exempt from tax under section 501(c) of the Internal Revenue Code of 1986; and (B)partners with public and private stakeholders to facilitate the provision of dental services for underserved populations.; and
 (3)in subsection (h), as redesignated by paragraph (1), by striking fiscal years 2001 through 2005 and inserting fiscal years 2016 through 2020. 403.Critical access hospital improvements (a)Elimination of isolation test for cost-Based ambulance reimbursement (1)In generalSection 1834(l)(8) of the Social Security Act (42 U.S.C. 1395m(l)(8)) is amended—
 (A)in subparagraph (B)— (i)by striking owned and; and
 (ii)by inserting (including when such services are provided by the entity under an arrangement with the hospital) after hospital; and (B)by striking the comma at the end of subparagraph (B) and all that follows and inserting a period.
 (2)Effective dateThe amendments made by this subsection shall apply to services furnished on or after January 1, 2018.
					(b)Provision of a more flexible alternative to the CAH designation 25 inpatient bed limit requirement
 (1)In generalSection 1820(c)(2) of the Social Security Act (42 U.S.C. 1395i–4(c)(2)) is amended— (A)in subparagraph (B)(iii), by striking provides not more than and inserting subject to subparagraph (F), provides not more than; and
 (B)by adding at the end the following new subparagraph:  (F)Alternative to 25 inpatient bed limit requirement (i)In generalA State may elect to treat a facility, with respect to the designation of the facility for a cost-reporting period, as satisfying the requirement of subparagraph (B)(iii) relating to a maximum number of acute care inpatient beds if the facility elects, in accordance with a method specified by the Secretary and before the beginning of the cost reporting period, to meet the requirement under clause (ii).
 (ii)Alternate requirementThe requirement under this clause, with respect to a facility and a cost-reporting period, is that the total number of inpatient bed days described in subparagraph (B)(iii) during such period will not exceed 7,300. For purposes of this subparagraph, an individual who is an inpatient in a bed in the facility for a single day shall be counted as one inpatient bed day.
 (iii)Withdrawal of electionThe option described in clause (i) shall not apply to a facility for a cost-reporting period if the facility (for any two consecutive cost-reporting periods during the previous 5 cost-reporting periods) was treated under such option and had a total number of inpatient bed days for each of such two cost-reporting periods that exceeded the number specified in such clause..
 (2)Effective dateThe amendments made by paragraph (1) shall apply to cost-reporting periods beginning on or after the date of the enactment of this Act.
 404.Community health center collaborative access expansionSection 330 of the Public Health Service Act (42 U.S.C. 254b) is amended by adding at the end the following:  (t)Miscellaneous Provisions (1)Rule of construction with respect to rural health clinicsNothing in this section shall be construed to prevent a community health center from contracting with a federally certified rural health clinic (as defined by section 1861(aa)(2) of the Social Security Act) for the delivery of primary health care and other mental, dental, and physical health services that are available at the rural health clinic to individuals who would otherwise be eligible for free or reduced cost care if that individual were able to obtain that care at the community health center. Such services may be limited in scope to those primary health care and other mental, dental, and physical health services available in that rural health clinic.
 (2)Enabling servicesTo the extent possible, enabling services such as transportation and translation assistance shall be provided by rural health clinics described in paragraph (1).
 (3)AssurancesIn order for a rural health clinic to receive funds under this section through a contract with a community health center for the delivery of primary health care and other services described in paragraph (1), such rural health clinic shall establish policies to ensure—
 (A)nondiscrimination based upon the ability of a patient to pay; (B)the establishment of a sliding fee scale for low-income patients; and
 (C)any such services should be subject to full reimbursement according to the Prospective Payment System scale..
			